Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This non-final office action is in response to the application filed 10/8/2020.

Claims 1-18 are pending. Claims 1 and 13 are the independent claims. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.





As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: claim 1: “an environmental detector system and an activity notification module configured to at least determine a location of the mobile device with respect to the user” (lines 7-9); claim 1: “ one or more electronic storage mediums configured to store an application an preprogrammed gesture” (lines 10-11);  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 9, 10, and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitations including: claim 1: “an environmental detector system and an activity module configured to at least determine a location of the mobile device with respect to the user” (lines 7-9); claim 1: “one or more electronic storage mediums configured to store an application an preprogrammed gesture”  (lines 10-11);  claims 5 and 6: “the activity notification module is configured to determine at least one of the user texting utilizing…” (lines 1-3); and claim 8: “a motion module configured to receive and categorize motion information…” (lines 2-3);  “an environment module configured to receive and categorize environment information” (lines 3-4);  “activity notification module configured to determine a usage of the mobile device” (lines 4-5);  claim 9:  “the selection module being configured to receive categorized information from the motion module” (lines 2-3);  claim 9:  “mode modules configured to determine based on the categorized information select” (lines 5-6); and claim 10: “selection module is configured to compare the categorized information to a preprogrammed matrix of data” (lines 2-3) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-8, and 10-18  are rejected as being unpatentable over Vitus (9781106) under 35 U.S.C. § 102(a)(2)

Regarding claim 1, Vitus teaches a gesture-based access control system comprising: (Column 1 48-67, discloses a user authentication framework and using analyzing sensor data to determine access to a mobile device.  The sensors include a motion sensor and Fig. 6, Column 11 37-67, discloses facilitating authentication of a  a local access assembly adapted to operate between an access state and a no-access state, (Column 11 35-67-Column 12 1-67, discloses various embodiments and arrangements of hardware and software and Column 1 15-67, discloses determining if the user is in possession of the device and Column 2 42-60, discloses determining whether the user is in possession of the device and determining whether to allow access for the user and Column 5 40-50, discloses authentication of a user.  Column 4 50-67, discloses receiving information locally on the mobile device.  The examiner interprets the access state and no access state by determining whether the user is in possession) the local access assembly including a controller to effect actuation between the access state and the no-access state and a signal receiver; (Column 2 1-67, discloses determining whether the user is in possession of the module and additional motion detection to classify a motion and toggle between the access and no access state, additional, as an option, the mobile device may receive a location of the device (signal receiver) to switch to an authentication mode (Column 11 44-67).  The location may effect the probabilities that were determined by detecting a motion of the device and update the state the user is in possession of the device or not and Column 7 4-56, discloses a sensor data analysis module that receives sensor data representing information captured from one or more sensors and is analyzed to determine any changes in sensor data such as motion to determine authentication and Column 8 23-45, discloses motions can be determined on sensor data and audio received by the device The examiner interprets one or more sensors including a location sensor receiver can affect the actuation between the user in possession (access state) or not in possession (no access)) a mobile device including an Inertial Measurement Unit (IMU) sensor system configured to detect a motion associated at least in-part with a pre-programmed gesture indicative of an intent of a user of the mobile device to gain access, (Column 6 42-56, discloses an IMU sensor to read motion sensor data and Column 2 1-67, discloses classifying types of motions and recognizing whether the user is in possession of the device by the classified motion and Column 3 40-67, discloses determining whether the user is in a state mode of possession and determining a passive authentication technique) and at least one of an environment detector system and an activity notification module (Fig. 3, 300 and Column 2 1-20, discloses various environmental sensors in a system) configured to at least determine a location of the mobile device with respect to the user;   (Column 2 30-45, discloses providing a location of the mobile device with respect to the user) one or more electronic storage mediums configured to store an application (Fig. 3, 310 and Column 3 40-50, discloses memory 230 that stores computer programs) and a preprogrammed gesture;  (Column 2 15-30, discloses classifying motions by type such as a user picking up a device) and one or more processors configured to receive information from the IMU sensor system (Column 6 42-57, discloses the mobile device can read motion sensor data from an IMU) and the at least one of the environment detector system (Fig. 3, 300, sensors 300) and the activity notification module, (Column 7-15, Fig. 3, 300, discloses modules for facilitating authentication of a user including a location sensor) and execute the application to associate the information to the preprogrammed gesture, (Column 2 15-30, discloses two states of the mobile device being a user in possession and not in possession and based on a type of motion received updating the states) and depending upon the association outputs a command signal to the controller of the local access assembly via the receiver to effect actuation from the no-access state to the access state. (Column 11 15-32, discloses using the location of the mobile device with respect to the user and fusing the information of the sensor data and Column 2 39-47, discloses updating the probabilities of the states that the user is possession of the device in order to allow passive authentication techniques)

Regarding claim 4, Vitus teaches the gesture-based access control system set forth in claim 1, Vitus teaches wherein the environment detector system includes at least one of a temperature sensor, a light sensor, a proximity sensor, and a visual camera for locating the mobile device with respect to the user. (Column 4 1-20, discloses a temperature sensor and a proximity sensor)

Regarding claim 5, Vitus teaches the gesture-based access control system set forth in claim 1. Vitus wherein the activity notification module is configured to determine at least one of the user texting utilizing the mobile device and the user conversing utilizing the mobile device. (Column 11 1-20, discloses a user texting and Column 10 40-57, discloses detecting a user making phone calls)

Regarding claim 6, Vitus teaches the gesture-based access control system set forth in claim 5. Vitus teaches wherein the activity notification module is configured to determine at least one of the user texting utilizing the mobile device and the user conversing utilizing the mobile device. (Column 11 1-20, discloses a user texting and Column 10 40-57, discloses detecting a user making phone calls)

Regarding claim 7, Vitus teaches the gesture-based access control system set forth in claim 1. Vitus teaches wherein the one or more electronic storage mediums and the one or more processors are part of the mobile device.  (Column 2 40-55, discloses a processor and an electronic storage medium)

Regarding claim 8, Vitus teaches the gesture-based access control system set forth in claim 2.  Vitus teaches wherein the application includes a motion module configured to receive and categorize motion information from the IMU sensor system, (Column 2 15-31, discloses classifying motions by device type and updating states of the system based on the motion type and Fig. 4, discloses type of motions of the device based on sensor data) an environment module configured to receive and categorize environment information from the environment detector system, (Fig. 3, depicts modules and Column 6 55-67-Column 7 1-15, discloses a temperature of a person using the device and categorize a person as sick) and the activity notification module configured to determine a usage of the mobile device. (Column 10 1-11, discloses a current usage module awareness)

Regarding claim 10, Vitus teaches the gesture-based access control system set forth in claim 9. Vitus teaches wherein the selection module is configured to compare the categorized information to a preprogrammed matrix of data. (Column 2 15-67, disclose states of the device and classifying motions of the device and Column 7 20-67, discloses detecting a motion to determine state mode and Column 9 15-60, discloses comparing motions learned and comparing to sensor data)

Regarding claim 11, Vitus teaches the gesture-based access control system set forth in claim 10.  Vitus teaches wherein each one of the mode modules include an algorithm and preprogrammed motion scenario data tailored specifically toward the selection base on the categorized information. (Column 2 10-27, discloses a mode module that toggles between two states, the user being in possession of the device or not and classifying motion of the device by type and determining updating the state based on the detected motion and Fig. 3, depicts )

Regarding claim 12, Vitus teaches the gesture-based access control system set forth in claim 11.  Vitus teaches wherein the motion scenario data of each one of the plurality of mode modules include the preprogrammed gesture.  (Column 2 10-67, discloses classifying motions by types and determining motions and number of motions occurring in a predetermined period and updating a state based on the detected motion.  The examiner interprets as picking or setting down the device)

Regarding claim 13, Vitus teaches a gesture-based access control system comprising:  (Column 1 48-67, discloses a user authentication framework and using analyzing sensor data to determine access to a mobile device.  The sensors include a  a mobile device including a processor, an electronic storage medium, (Column 2 1-28) an environment detector system, and a software-based application stored in the electronic storage medium (Column 2 1-28, discloses environmental sensors and Fig. 3, 300 and Column 2 1-20, discloses various environmental sensors in a system) and executed by the processor for generating a determination that a user of the mobile device has performed an intentional motion indicative of an intent to gain access, (Column 6 42-56, discloses an IMU sensor to read motion sensor data and Column 2 1-67, discloses classifying types of motions and recognizing whether the user is in possession of the device by the classified motion and Column 3 40-67, discloses determining whether the user is in a state mode of possession and determining a passive authentication technique.  The examiner interprets as a motion such as picking up or setting down the device) wherein the environment detector system is adapted to generate and output information relative to a location of the mobile device with respect to the user and to the processor to assist in the determination. (Column 2 30-45, discloses providing a location of the mobile device with respect to the user and Column 2 1-67, discloses determining whether the user is in possession of the module and additional motion detection to classify a motion and toggle between the access and no access state, additional, as an option, the mobile device may receive a location of the device (signal receiver) to switch to an authentication mode (Column 11 44-67).  The location may effect the probabilities that were determined by detecting a motion of the device and update the state the user is in possession of the device or not and Column 7 

Regarding claim 14, Vitus teaches the gesture-based access control system set forth in claim 13.  Vitus teaches wherein the environment detector system includes a light sensor. (Column 4 1-15, disclose a light sensor)

Regarding claim 15, Vitus teaches the gesture-based access control system set forth in claim 13.  Vitus teaches wherein the environment detector system includes a temperature sensor. (Column 4 1-15, disclose a temperature sensor ()

Regarding claim 16, Vitus teaches the gesture-based access control system set forth in claim 13.  Vitus teaches wherein the environment detector system includes a proximity sensor. (Column 4 1-15, disclose a proximity sensor)

Regarding claim 17, Vitus teaches the gesture-based access control system set forth in claim 13.  Vitus teaches wherein the environment detector system includes a visual camera.  (Column 4 1-15, disclose a video camera)

Regarding claim 18, Vitus teaches the gesture-based access control system set forth in claim 13.  Vitus teaches further comprising: a local access assembly adapted to actuate between an access state and a no-access state, and receive an actuation command signal from the mobile device upon the determination that the intentional gesture was performed by the user. (Column 2 1-67, discloses two states of a possession of a user and determining a location of the user where the user will not be able to authenticate unless the user is in possession of the mobile device based on a classified motion of the mobile device and the location of the device)


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Vitus (9781106) in further view of Azar (20130223696)

Regarding claim 2, Vitus teaches the gesture-based access control system set forth in claim 1, 
Vitus fails to teach wherein the motion includes an intentional gesture performed by the user signifying an intent to gain access, and the command signal is sent when the intentional gesture matches the preprogrammed gesture.
Azar teaches wherein the motion includes an intentional gesture performed by the user signifying an intent to gain access, and the command signal is sent when the intentional gesture matches the preprogrammed gesture. (0004, 0007, discloses a gesture associated with device’s display and allowing access to the device if the gesture matches a pre-programmed gesture such as a pattern and recognizing the gesture and allowing access to the device)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vitus to incorporate the teachings of Azar.  Doing so would allow for a preprogrammed motion to be stored and upon receiving the preprogrammed motion trigger the mobile device to provide access to the user or not to provide access to the user depending if the received signal matched the previously stored information in order to facilitate access to the mobile device.  


Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Vitus (9781106) in further view of Azar (20130223696) in further view of Stinson (20110197263)

Regarding claim 3, Vitus and Azar teaches the gesture-based access control system set forth in claim 2.
Vitus and Azar fails to teach wherein the motion is a compound motion indicative of the user performing a motion independent of the intentional gesture and while performing the intentional gesture. 
Stinson teaches wherein the motion is a compound motion indicative of the user performing a motion independent of the intentional gesture and while performing the intentional gesture. (0026-0028, discloses one or more gestures made by a user in a physical space and learning gestures and learning new gestures by identifying an input command while a gesture is being made)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vitus and Azar to incorporate the teachings of Stinson.  Doing so would allow for a preprogrammed motion to be stored and upon receiving the preprogrammed motion trigger the mobile device to provide access to the user or not to provide access to the user depending if the received signal matched the previously stored information in order to facilitate access to the mobile device.  


Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Vitus (9781106) in further view of Stinson (20110197263)

Regarding claim 9, Vitus teaches the gesture-based access control system set forth in claim 8.  Vitus teaches wherein the application includes a selection module and a plurality of mode modules, (Column 4 43-67, discloses selectively receiving information and Column 2 1 40, discloses a state of the device including whether the user is in possession of the device) 
Vitus fails to teach the selection module being configured to receive categorized information from the motion module, the environment module, and the activity notification module, and based on the categorized information select one of the plurality of mode modules configured to determine based on the categorized information if the intentional gesture was performed.
Stinson teaches the selection module being configured to receive categorized information from the motion module, the environment module, and the activity notification module, and based on the categorized information select one of the plurality of mode modules configured to determine based on the categorized information if the intentional gesture was performed.  (Column 2 1 20, discloses analyzing and monitoring the sensor data)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vitus and Azar to incorporate the teachings of Stinson.  Doing so would allow for a preprogrammed motion to be stored and upon receiving the preprogrammed motion trigger the mobile device to provide access to the user or not to provide access to the user depending if the received signal matched the previously stored information in order to facilitate access to the mobile device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday; 08:00a.m.-05.00 p.m EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STEVEN GOLDEN/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144